Name: Decision of the EEA Joint Committee No 56/95 of 18 July 1995 extending the applicability of Decisions Nos 11 to 23/95 to the Principality of Liechtenstein
 Type: Decision
 Subject Matter: European construction;  technology and technical regulations;  Europe
 Date Published: 1996-10-03

 3.10.1996 EN Official Journal of the European Communities L 251/26 DECISION OF THE EEA JOINT COMMITTEE No 56/95 of 18 July 1995 extending the applicability of Decisions Nos 11 to 23/95 to the Principality of Liechtenstein THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas the Agreement, as last amended by Decision of the EEA Joint Committee No 10/95 (1), entered into force for the Principality of Liechtenstein on 1 May 1995 pursuant to the Decision of the EEA Council No 1/95 (2), Whereas it is also necessary to decide that Decisions Nos 11 to 23/95 of the EEA Joint Committee, adopted on 24 February, 5 or 28 April 1995, are to apply to Liechtenstein, Whereas the application of these Decisions to Liechtenstein does not require any additional adaptation, HAS DECIDED AS FOLLOWS: Article 1 Decisions Nos 11 to 23/95 shall apply to Liechtenstein. Article 2 This Decision shall enter into force on 1 November 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 May 1995. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 18 July 1995. For the EEA Joint Committee The President E. BERG (1) OJ No L 47, 2. 3. 1995, p. 30. (2) OJ No L 86, 20. 4. 1995, p. 58.